department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date se t eo ra t2 date u i l number legend a b m n o x x dear ------------------ revenue code submitted by x's legal_representative on date x is an organization described in sec_501 of the code and classified as a private_operating_foundation under sec_4942 of the code x has given notice that it intends to terminate its private_foundation_status assuming it receives classification under sec_509 of the internal_revenue_code as an organization described in sec_170 of the code physical cultural and spiritual environment of the people of the state of m and of the united_states of america and primarily of n and the area comprising o x has been recognized by the internal_revenue_service as an organization described in sec_501 of the code and is x was established in the state of m by a and his wife b to preserve and to enhance the this is in response to x's request for a ruling under sec_507 of the internal in the years immediately following its formation x’s primary activity was to direct a a board_of trustees governs x while a was a trustee in the past neither a nor any of x’s bylaws also establish an advisory board_of directors which makes recommendations currently classified as a private_operating_foundation under sec_4942 of the code a’s relatives serve on the board b is deceased some of x’s board members are advisors to members of a’s family however neither x’s certificate of incorporation nor its bylaws restricts the board’s membership to certain persons and the board is legally free to elect any person to serve as a trustee it is not expected that x’s board_of trustees will at any time in the future become dominated by persons who are descendants or relatives of a or b to the board_of trustees on matters referred by the trustees including x’s grantmaking program in addition to the members of the board_of trustees there are x individuals currently serving on the advisory board five residents of n or its immediate neighboring communities sit on the advisory board with one additional individual from elsewhere in m other members of the advisory board are individuals having nationally recognized expertise in fields of importance to x program of grantmaking to public_charities based in n later x initiated a project that was aimed at documenting the cultural and agricultural history of m x leased a barn from a without consideration which was maintained exclusively as a center for the collection and assembly of materials related to the project later x opened a -------------- and the adjacent farm to the public as a ----------- materials that had been collected were used as permanent ---------- to ------ --------- and furnish the -------------- within the exhibit ------- and -------------- x offers diverse interactive programs that focus on the themes of rural life work and land stewardship there is also an ------------------- both the -------------- and the ------ serve as teaching laboratories for programs that x organizes and facilitates for students x offers additional educational programs open to the general_public x also participates in symposia on historic preservation and ------------------------issues m rural history and sustainable agricultural practices in addition x serves as an operating partner to a national park and manages an endowment dedicated to the historic preservation and conservation maintenance of the park and x continues to make grants to nonprofit_organizations that support the quality of life of n and its immediate surrounding communities x received the bulk of its early funding from annual contributions from a and b a donated the land on which the museum and x’s headquarters are located to x in addition gifts from a provided operating subsidies for many years and thereafter created an endowment which x invests under the guidance of the board_of trustees although income generated by the endowment provides x’s largest single source of annual support x also presently depends substantially on three additional sources of annual support a contributions from foundations and individual and corporate donors including memberships x’s membership is comprised of individuals families and businesses b grants from the federal government under annual cooperative agreements c income from its programs and activities x generates income from admissions to the ----------- and ------ and shop sales x states that it anticipates that during the 60-month termination period that will begin x represents that although it was classified as a private_operating_foundation over the four years ending in it normally within the meaning of the term under sec_1_170a-9 received more than percent of its support from the general_public and met the facts and circumstances subtest of the test for public support for a public charity under sec_509 of the code during that period date and end date it may reasonably expect to derive a substantial portion of its total support as defined in sec_509 of the code and sec_1_170a-9 in the form of gifts grants and contributions from governmental units and the general_public as defined in sec_1_170a-9 of the regulations so as to satisfy the facts_and_circumstances_test under sec_1_170a-9 x states that it anticipates that during and after the 60-month termination period its main sources of support will be income from the endowment contributions form governmental units and individual foundation and corporate donors and income from its programs and activities x states that it anticipates as in past years substantially more than of its support will normally and continually be derived from governmental units from contributions made by a representative number of persons from the general_public or from a combination of these within the meaning of sec_1_170a-9 during and after the 60-month termination period x is requesting the following ruling as contemplated by sec_1_507-2 x can be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning date under the facts_and_circumstances_test of sec_1_170a-9 sec_507 of the code provides generally that the status as a private_foundation of any organization shall be terminated if i the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii the organization notifies the secretary in such manner as the secretary may by regulations prescribe before the commencement of the 60-month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the secretary in such manner as the secretary may by regulations prescribe immediately after the expiration of the 60-month period that it has complied with clause i sec_170 describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees sec_509 of the code excludes from the definition of a private_foundation an organization is described in sec_170 other than in clauses vii and viii sec_1_170a-9 of the regulations provides for the definition of a sec_170 organization in general an organization is publicly supported if it normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally receives from governmental units referred to in sec_170 from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization sec_1_170a-9 of the regulations provides that even if an organization fails to meet the percent-of-support test described in subparagraph of this paragraph it will be treated as a publicly_supported_organization if it normally receives a substantial part of its support from governmental units from direct or indirect_contributions from the general_public or from a combination of these sources and meets the other requirements of this subparagraph in order to satisfy this subparagraph an organization must meet the requirements of subdivisions i and ii of this subparagraph in order to establish under all the facts and circumstances that it normally receives a substantial part of its support from governmental units or from direct or indirect_contributions from the general_public and it must be in the nature of a publicly_supported_organization taking into account the factors described in subdivisions iii through vii of this subparagraph the requirements and factors referred to in the preceding sentence with respect to a publicly_supported_organization are i the percentage of support normally received by an organization from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources must equal at least percent of the total support normally received by the organization ii an organization must be so organized and operated as to attract new and additional public or governmental support on a continuous basis an organization will be considered to meet this requirement if it maintains a continuous and bona_fide program for solicitation of funds from the general_public community or membership group involved or if it carries on activities designed to attract support from governmental units or other organizations described in sec_170 b a i through vi in addition to the requirements set forth in subdivisions i and ii of this subparagraph which must be satisfied all pertinent facts and circumstances including the following factors will be taken into consideration in determining whether an organization is publicly supported iii the percentage of support received by an organization from public or governmental sources will be taken into consideration in determining whether an organization is publicly supported the higher the percentage of support above the percent requirement of subdivision i of this subparagraph from public or governmental sources the less will be the burden of establishing the publicly supported nature of the organization through other factors described in this subparagraph while the lower the percentage the greater will be the burden if the percentage of the organization's support from public or governmental sources is low because it receives a high percentage of its total support from investment_income on its endowment funds such fact will be treated as evidence of compliance with this subdivision if such endowment funds were originally contributed by a governmental_unit or by the general_public however if such endowment funds were originally contributed by a few individuals or members of their families such fact will increase the burden on the organization of establishing compliance with the other factors described in this subparagraph iv sources of support the fact that an organization meets the requirement of subdivision i of this subparagraph through support from governmental units or directly or indirectly from a representative number of persons rather than receiving almost all of its support from the members of a single family will be taken into consideration in determining whether an organization is publicly supported in determining what is a representative number of persons consideration will be given to the type of organization involved the length of time it has been in existence and whether it limits its activities to a particular community or region or to a special field which can be expected to appeal to a limited number of persons v representative governing body the fact that an organization has a governing body which represents the broad interests of the public rather than the personal or private interests of a limited number of donors or persons standing in a relationship to such donors which is described in sec_4946 through g will be taken into account in determining whether an organization is publicly supported an organization will be treated as meeting this requirement if it has a governing body which is comprised of public officials acting in their capacities as such of individuals selected by public officials acting in their capacities as such of persons having special knowledge or expertise in the particular field or discipline in which the organization is operating of community leaders such as elected or appointed officials clergymen educators civic leaders or other such persons representing a broad cross-section of the views and interests of the community or in the case of a membership_organization of individuals elected pursuant to the organization's governing instrument or bylaws by a broadly based membership vi availability of public facilities or services public participation in programs or policies a the fact that an organization is of the type which generally provides facilities or services directly for the benefit of the general_public on a continuing basis will be considered evidence that such organization is publicly supported b the fact that an organization is an educational or research institution which regularly publishes scholarly studies that are widely used by colleges and universities or by members of the general_public will also be considered evidence that such organization is publicly supported c similarly the following factors will also be considered evidence that an organization is publicly supported the participation in or sponsorship of the programs of the organization by members of the public having special knowledge or expertise public officials or civic or community leaders the maintenance of a definitive program by an organization to accomplish its charitable work in the community such as slum clearance or developing employment opportunities and the receipt of a significant part of its funds from a public charity or governmental agency to which it is in some way held accountable as a condition of the grant contract or contribution vii additional factors pertinent to membership organizations the following are additional factors to be considered in determining whether a membership_organization is publicly supported a whether the solicitation for dues-paying members is designed to enroll a substantial number of persons in the community or area or in a particular profession or field of special interest taking into account the size of the area and the nature of the organization's activities b whether membership dues for individual rather than institutional members have been fixed at rates designed to make membership available to a broad cross section of the interested public rather than to restrict membership to a limited number of persons and c whether the activities of the organization will be likely to appeal to persons having some broad common interest or purpose such as educational activities in the case of alumni associations musical activities in the case of symphony societies or civic affairs in the case of parent-teacher associations sec_1_507-2 of the regulations provides generally that under sec_507 of the code an organization can terminate its private_foundation_status if the organization i meets the requirements of sec_509 or by the end of the 12-month_period as extended by paragraph c i of this section beginning with its first taxable_year which begins after date or for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii is in compliance with sec_507 and subparagraph of this paragraph properly notifies the district_director before the commencement of such 12-month or 60-month period or before date that it is terminating its private_foundation_status and iii properly establishes immediately after the expiration of such 12-month or 60-month period that such organization has complied with the requirements of sec_509 or by the end of the 12-month_period or during the 60-month period as the case may be in the manner described in subparagraph of this paragraph sec_1_507-2 of the regulations provides that in order to meet the requirements of sec_507 for the 60-month termination period as a sec_509 or organization an organization must meet the requirements of sec_509 or as the case may be for a continuous period of at least calendar months in determining whether an organization seeking status under sec_509 as an organization described in sec_170 or vi or under sec_509 normally meets the requirements set forth under such sections support received in taxable years prior to the commencement of the month period shall not be taken into consideration except as otherwise provided in this section therefore in such cases rules similar to the rules applicable to new organizations would apply sec_1_507-2 of the regulations provides that for purposes of sec_507 an organization will be considered to be a sec_509 organization described in sec_170 for a continuous period of calendar months only if the organization satisfies the provisions of sec_1_170a-9 based upon aggregate data for such entire period rather than for any shorter period set forth in sec_1_170a-9 except for the substitution of such month period for the periods described in sec_1_170a-9 all other provisions of such regulations pertinent to determining an organization's normal sources of support shall remain applicable sec_1_507-2 of the regulations provides that an organization which provides notice that it is commencing a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 during the 60-month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the 60-month period the issuance of the ruling will be discretionary with the commissioner sec_1_507-2 of the regulations provides that in determining whether an organization can reasonably be expected within the meaning of subparagraph of this paragraph to meet the requirements of sec_507 i for the 60-month period the basic consideration is whether its organizational structure taking into account any revisions made prior to the beginning of the 60-month period proposed programs or activities intended method of operation and projected sources of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and paragraph d of this section during the 60-month period in making such a determination all pertinent facts and circumstances shall be considered an organization will satisfy the requirements for classification as a sec_509 organization as described in sec_170 of the code if the organization normally receives a substantial part of its support exclusive of income received in the exercise or performance of its exempt purposes from a governmental_unit or from direct or indirect_contributions from the general_public in cases where an organization fails to meet the percent-of-support test it will be treated as a publicly_supported_organization if it meets certain requirements set forth in sec_1_170a-9 of the regulations x states that it has also met the facts and circumstances subtest for establishing that it the bulk of x’s early funding was from contributions made by a and b in the form of annual contributions and donated land and gifts from a provided operating subsidies which created an endowment which x invests the income from the endowment is x’s largest single source of annual support in addition x depends substantially on annual support from contributions from foundations and individual and corporate donors memberships grants received under cooperative agreements with the federal government and income from admissions to its museum and farm and shop sales x states that over the four years ending in it normally received more than percent of its support from the general_public x anticipates that substantially more than of its support normally and continually will be derived from governmental units and or from the general_public received public support for a public charity during the four-year period and x expects to continue to do so during the 60-month termination period and thereafter during the 60-month period x anticipates that it will continue to maintain its facilities for public access and enjoyment continue to be operated through its public educational and development programs in such a way as to attract membership from a broad range of potential members from the broader n and m community as well as from other areas expand its efforts to raise money by means of an annual appeal for contributions solicitations to foundations and other funders and membership solicitations and continue to rely on its trustees and board_of directors whose members will continue to be drawn primarily from among nationally recognized experts and the n community we conclude that x can be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning date under the facts_and_circumstances_test of sec_1 170z-9 e however sec_1 d of the regulations provides that in order to meet the requirements of sec_507 for the 60-month termination period as a sec_509 organization described in sec_170 of the code x must satisfy the requirements of that section for a continuous period of at least months in order to comply with the requirements of sec_507 of the code within days after the end of x’s 60-month termination x must furnish the internal_revenue_service with information establishing that it did in fact operate as an organization described in sec_170 during such period if x establishes that fact it will be classified as a sec_509 organization described in sec_170 as long as it continues to meet the requirements of that section if x fails to satisfy the requirements of sec_170 of the code for the continuous 60-month period but satisfies the requirements of sec_170 for any taxable_year or years during such 60-month period it will be treated as a public charity exempt under that section only for such taxable_year or years grants or contributions made during such taxable_year or years shall be treated as made to a sec_509 organization as described in sec_170 of the code in addition sec_507 through and chapter shall not apply to x for any taxable_year within such 60-month period for which x meets the requirements of sec_170 pursuant to sec_1_507-2 of the regulations x cannot rely on this advance_ruling to avoid the imposition of tax under sec_4940 of the code consequently if x does not pay the tax imposed by sec_4940 for any taxable_year or years during the 60-month period and it is subsequently determined that such tax is due for such year or years because x did not complete a successful termination pursuant to sec_507 and was not treated a sec_509 organization as described in sec_170 of the code for such year or years x will be liable for interest in accordance with sec_6601 for any amount of tax under sec_4940 which has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or prior to the revocation of this ruling would be due to reasonable_cause the penalty under sec_6651 with respect to the tax imposed by sec_4940 shall not apply based on the information submitted we rule as follows as contemplated by sec_1_507-2 x can be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning date under the facts_and_circumstances_test of sec_1_170a-9 although x is considered to be a public charity for certain purposes x is still considered a private_foundation for purposes of the filing_requirements under sec_6033 and sec_6056 accordingly x must continue to file form_990-pf for each year in the termination period a copy of this letter should be attached to x’s form_990-pf donors including private_foundations may rely on this ruling that x is not a private_foundation until days after the end of its 60-month period however if notice that x will no longer be treated as the type of organization indicated above is published in the internal_revenue_bulletin donors may not rely upon this advance_ruling after the date of such publication also donors other than private_foundations may not rely upon this classification indicated above if they were in part responsible for or were aware of the act that resulted in x’s loss of classification or if they acquired knowledge that the internal_revenue_service had given notice that x would be removed from that classification private_foundations may rely on the classification as long as x was not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that x would be removed from that classification this ruling is based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have a bearing upon x’s tax status should be reported to the service except as we have ruled above we express no opinion as to the tax consequences of x’s transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely joseph chasin manager exempt_organizations technical group enclosure form 872-b
